Title: From George Washington to George Rindfleisch, 25 October 1784
From: Washington, George
To: Rindfleisch, George



Sir,
Mount Vernon 25th Octor 1784

Herewith is a copy of the Plat you desired. Permit me to remind you that this tract, & my other Lands in the neighbourhood of it, have been offered to be leased, and may soon, in part, be engaged.
The sooner therefore you determine whether to take it or not, the better chance there will be of having it wholly for your own use, or the benefit of your friends, which, no doubt would be more agreeable to you, or them, than to be mixed with strangers. I am Sir Yr most Obt Servt

G: Washington

